DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimers filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Applications No. 16/910,667 and 16/910,650 and the terminal disclaimers filed on 5/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,243,067 B2 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.

Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between Inventions I, II, III, and IV, as set forth in the Office action mailed on 8/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/6/2021 is withdrawn.  Claims , directed to Inventions II, III, and IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious at least one processor configured to: cluster the plurality of interference signals into a plurality of clusters using a model; and adjust the plurality of clusters into a plurality of categories based on a design of the semiconductor chip, wherein the plurality of categories are associated with interference signal classification, and wherein each of the plurality of categories corresponds to a region having a same material on the surface of the semiconductor chip in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious at least one processor configured to: cluster the plurality of interference signals into a plurality of clusters using a model; and adjust the plurality of clusters into a plurality of categories based on a design of the semiconductor chip, wherein the plurality of categories are associated with interference signal classification, and wherein each of the plurality of categories corresponds to a region having a same material on the surface of the semiconductor chip in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious at least one processor configured to: transform the plurality of interference signals into a plurality of spectrum signals each corresponding to a respective one of the positions on the surface of the semiconductor chip; cluster the plurality of interference signals into a plurality of clusters using a model; and adjust the plurality of clusters into a plurality of categories based on a design of the semiconductor chip, wherein the plurality of categories are associated with interference signal classification, and wherein each of the plurality of categories corresponds to a region having a same material on the surface of the semiconductor chip in combination with the rest of the limitations of the above claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0078319 A1, US 2005/0078318 A1, US 2006/0262321 A1, US 2009/0096980 A1, US 2010/0060898 A1, and US 2019/0265023 A1 specify and explain that the width of the coherence envelope that modulates the amplitudes of fringes corresponds generally to the coherence length of the detected light that decreases as the spectral bandwidth of the source increases. The coherence length corresponds to the full width half maximum of the envelope modulating the observed interference pattern.
US 2010/0094135 A1 discloses that the depth sensitivity of an interferometer measurement is limited by the coherence length of the light source used and ultra-broadband sources have resolved feature of size on the order of 1 micron.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877